Name: 97/583/EC: Commission Decision of 28 July 1997 amending Decision 96/743/EC on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  beverages and sugar;  tariff policy;  animal product
 Date Published: 1997-08-28

 Avis juridique important|31997D058397/583/EC: Commission Decision of 28 July 1997 amending Decision 96/743/EC on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (Text with EEA relevance) Official Journal L 237 , 28/08/1997 P. 0041 - 0042COMMISSION DECISION of 28 July 1997 amending Decision 96/743/EC on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (Text with EEA relevance) (97/583/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by European Parliament and Council Regulation (EC) No 82/97 (2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in particular Article 362 thereof,Whereas under Article 362 of Regulation (EEC) No 2454/93, use of the comprehensive guarantee may be temporarily prohibited at the request of one or more Member States for goods presenting an increased risk of fraud;Whereas Commission Decision 96/743/EC of 9 December 1996 on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (5) extended the temporary ban on use of the said guarantee in such operations in respect of cigarettes of HS subheading 2402 20 when the quantity transported exceeds 35 000 pieces and certain goods listed in the annex to the Decision which present an increased risk of fraud;Whereas following a review of the product coverage of the above Decision it has been found that some of the listed goods, namely cheese and curd, wheat, meslin and rye, no longer present a high enough risk of fraud to justify the ban;Whereas, however, other listed goods continue to present such a risk;Whereas the measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS DECISION:Article 1 The annex to Decision 96/743/EC is replaced by the annex to this Decision.Article 2 This Decision is addressed to the Member States.Article 3 This Decision is published in the Official Journal of the European Communities in accordance with Article 362 (2) of Regulation (EEC) No 2454/93. It shall enter into force on 1 August 1997.Done at Brussels, 28 July 1997.For the CommissionMario MONTIMember of the Commission(1) OJ No L 302, 19. 10. 1992, p. 1.(2) OJ No L 17, 21. 1. 1997, p. 1.(3) OJ No L 253, 11. 10. 1993, p. 1.(4) OJ No L 17, 21. 1. 1997, p. 28.(5) OJ No L 338, 28. 12. 1996, p. 105.ANNEX >TABLE>